PER CURIAM.
Appellant petitioned the circuit court for writ of habeas corpus seeking reimbursement of deductions taken by the Department of Corrections from his inmate account, containing funds he received from the United States Veterans’ Administration, and the declaration that such deductions were illegal pursuant to 38 U.S.C. § 5301(a) (exempting veterans’ benefits from the claims of creditors). The circuit court denied his petition with prejudice as an inappropriate vehicle for the relief sought. The state and the Department of Corrections contend that the proper procedure for seeking reimbursement would have been a petition for writ of mandamus. We agree. We treat the appeal as a petition for writ of certiorari, see Sheley v. Florida Parole Comm’n, 720 So.2d 216 (Fla.1998); Frankenberry v. Moore, 741 So.2d 1155 (Fla. 4th DCA 1999); grant the petition based on our conclusion that the petition for habeas corpus may be addressed under the alternate writ; mandamus, and direct the circuit court on remand, to consider the petition for habeas corpus as a petition for writ of mandamus.
With regard to Appellant’s other claims regarding appointment of counsel and transfer, we deny relief.
STONE, POLEN, and SHAHOOD, JJ„ concur.